 



EXHIBIT 10.104
AMENDMENT TO PROMISSORY NOTE
               This Amendment to the Promissory Note (the “Note”), dated as of
October 23, 2006, executed by Sedona Corporation (the “Borrower”) payable to the
order of David Vey (the “Lender”), in the principal amount of ONE MILLION TWO
HUNDRED THIRTEEN THOUSAND NINE HUNDRED FIFTY-TWO DOLLARS and 81/100 CENTS
($1,213,952.81), is entered into as of March 6, 2008.

       Whereas, the original payment dates of the Note were (the “Payment
Dates:) as follows: one half of the principal sum upon the earlier of: (a) ten
(10) days after a closing of the purchase or debt and/or equity securities of
the Borrower arranged by Stonegate Securities, Inc.; or (b) sixty (60) days from
the October 23, 2006; and (b) the balance of principal, together with all
accrued interest on October 23, 2007; and       Whereas, Lender and the Borrower
previously entered into several extensions of the Payment Dates and desire to
further extend the Payment Dates;       Whereas, Borrower has made no payments
under the Note to date; and       Whereas, Borrower and the Lender desire to
further extend the Maturity Date;       Now Therefore, for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree to amend the Note as follows:

  1.   The Maturity Date of the Note shall be further extended until January 1,
2009.
    2.   To effectuate the foregoing:

                         The PAYMENT Section of the Note shall be replaced in
its entirety by the following:

      “PAYMENT. The principal balance of the Note, plus all accrued and unpaid
interest shall be due and payable on January 1, 2009. Unless otherwise agreed or
required by applicable law, payments will be applied first to accrued unpaid
interest, then to principal, and any remaining amount to any unpaid collection
cost and late charges. The annual interest rate for this Note is computed on a
365/360 basis; that is, by applying the ratio of the annual interest rate over a
year of 360 days, multiplied by the outstanding principal balance, multiplied by
the actual number of days the principal balance is outstanding. Borrower will
pay Lender at Lender’s address shown above or at such other place as Lender may
designate in writing”

  3.   Capitalized terms not defined herein shall have the meanings ascribed to
them in the Note.

 



--------------------------------------------------------------------------------



 



  4.   Except as amended by this Amendment, the Note shall remain in full force
and effect, enforceable in accordance with its terms and Maker hereby reaffirms
and acknowledges all of its obligations thereunder.

     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

                              David R. Vey                   Sedona Corporation
                By:   Marco Emrich, President    

-2-